IN THE
                         TENTH COURT OF APPEALS



                                No. 10-19-00369-CR

                    IN RE MICHAEL ANTHONY MOORE


                               Original Proceeding



                          MEMORANDUM OPINION


      Relator, Michael Anthony Moore, has filed a petition for writ of mandamus

seeking to compel Brazos County District Clerk Gabriel Garcia to provide him with

various documents from his criminal trial, including an “affidavit in support of felony

information,” a “waiver of indictment,” a “felony of information,” an “arrest warrant,”

“docket sheets,” and “criminal docket sheets.” A court of appeals has no jurisdiction to

issue a writ of mandamus against a district clerk, except to protect or enforce its

jurisdiction. See TEX. GOV’T CODE ANN. § 22.221 (West 2004); In re Simmonds, 271 S.W.3d
874, 879 (Tex. App.—Waco 2008, orig. proceeding). We do not have jurisdiction to decide

Moore’s mandamus proceeding against the district clerk. See TEX. GOV’T CODE ANN. §
22.221; see also In re Simmonds, 271 S.W.3d at 879. Accordingly, we dismiss Moore’s

mandamus petition for want of jurisdiction.




                                               JOHN E. NEILL
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition dismissed
Opinion delivered and filed October 30, 2019
Do not publish
[OT06]




In re Moore                                                                  Page 2